DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claim 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
After search the prior art regarded as nearest the claimed invention is Leyden (US20010003004 – previously of record). Leyden teaches a computer controlled air distribution system comprising fans and a temperature measurement system. Mandel (US20170368741 – previously of record) teaches an infrared camera for determining temperature as required of claim 1. De Pena (US20160325496 – previously of record) teaches a spatial temperature measurement system for improving object accuracy. However, the prior art fails to discloses inferring an interior temperature of the object based on the dimensional properties of the object and the measured thermal properties. The Examiner is unable to discern a reasonable rationale from the prior art that such features are taught, suggested, or otherwise rendered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, see page 6 paragraph 2, filed 04/14/2022, with respect to claim 2 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §112(b) of 01/14/2022 has been withdrawn. 
Applicant's remaining arguments filed 04/14/2022 have been fully considered but they are not persuasive.
Applicant first argues, in reference to claim 1, that combining the cooling system of Leyden with the heating system of De Pena would be nonobvious because Leyden and De Pena are not analogous art as each is directed toward a different problem, heat removal and heat generation (pg 7 last paragraph). The Examiner respectfully disagrees. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. As applied to the instant application, (1) each reference as well as the instant application is directed toward the field of endeavor of additive manufacturing and (2) each reference as well as the instant application is directed toward the problem of temperature control. While, as Applicant correctly identified, De Pena is directed toward heating the specific use of heating is not relied upon by the Examiner. Instead, De Pena also teaches a method of detecting and measuring temperature gradients in order to control the computer controlled cooling system of Leyden.
Applicant next argues, in reference to dependent claim 3, that none of Leyden, Mandel, or De Pena teach a three-dimensional scanner for measuring dimensional properties of the object, and wherein the controller of the thermal management unit makes use of the dimensional properties to associate temperature with locations on the object (pg 8 para 1-2). The Examiner respectfully disagrees. Claim 3, as currently written, does not require a separate, physical scanner to perform the functions of a three-dimensional scanner. Instead, the claim is met by a controller structure and programming which performs the task. De Pena explicitly discloses utilizing the temperature sensor to “sweep or scan” over the build area (para 0051) in order to measure a temperature distribution of the build material, e.g. measuring a temperature relative to the dimensional properties (abstract). As such, the controller “makes use of the dimensional properties to associate temperature with locations on the object” in order to provide temperature regulation to the desired areas.
Applicant next argues, in reference to independent claim 8, that the cited art does not teach where the “fans being controllable to have different speeds relative to each other” (pg 9 ln 6-9). Applicant instead argues that substituting the variable speed fan of Kawaguchi for the fans on Leyden would result in multiple fans which are controlled with the same variable speed rather than different speeds relative to each other (pg 9 last two paragraphs). The Examiner respectfully disagrees. Leyden explicitly discloses that the “[c]ooling systems may include active or passive techniques for removing heat which may be computer controlled in combination with temperature sensing devices to maintain the previously dispensed material within the desired building temperature range” (para 0079). As such, it is the Examiner’s position that Leyden teaches independent on/off control of the plurality of fans based on the temperature of individual areas of the build material. Kawaguchi further teaches controlling a rotary speed, e.g. variable, of a fan based on the a temperature of the material (col 14 ln 61-col 15 ln 3). As such, modifying Leyden with the variable speed fan control of Kawaguchi would provide for independent, variable speed control of each fan based on the temperature measurements of specific areas. See also Yarka (para 0049; US20200086552 – made of record herein).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-7, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leyden (US20010003004 – previously of record) in view of Mandel (US20170368741 – previously of record) and De Pena (US20160325496).

In reference to claims 1 and 3:
Leyden discloses an apparatus for additive manufacturing of an object (para 0078, Abstract), the apparatus comprising: a material deposition unit configured to incrementally add material to form a three- dimensional object in an additive manufacturing process (para 0078); and a thermal management unit comprising: a controllable air distribution system configurable to direct airflow to cause change in the thermal properties of object during the additive manufacturing process (fans)(para 0079-0080); and a controller, coupled to the controllable air distribution system, configured to receive measured or predicted thermal properties of the three-dimensional object during fabrication, and provide a control signal to the controllable air distribution system as output (cooling systems may include active or passive techniques for removing heat which may be computer controlled in combination with temperature sensing devices)(para 0079). Leyden further discloses that the apparatus is a multi-orifice ink jet head (para 0078). 
Leyden does not disclose wherein the thermal measuring device comprises one or more thermal imaging devices (claim 1), further comprising a three-dimensional scanner for measuring dimensional properties of the object, and wherein the controller of the thermal management unit makes use of the dimensional properties to associate temperature with locations on the object (claim 3). However, this is taught by Mandel. Mandel teaches an apparatus for additive manufacturing utilizing printheads which eject drops of material (para 0005). Mandel further teaches that using a thermal imaging device, such as an infrared camera, to detect inoperative ejectors in the printheads and irregularities in the parts being printed so remedial action can be taken (para 0024)(claims 1 and 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Leyden with the thermal imaging device of Mandel in order to obtain an apparatus capable of detecting temperatures as well as detect inoperative ejectors in the printheads and irregularities in the parts being printed.
Modified Leyden does not disclose wherein the thermal measuring device is for measuring a spatial thermal distribution of a surface of the object or the controller is configured to measure or predict spatial thermal distribution and control the air distribution system according to a target thermal distribution of said object. However, this is taught by De Pena. De Pena teaches an apparatus for additive manufacturing (abstract, para 0019). De Pena further teaches that spatial or temporal temperature gradients in the build material may decrease object accuracy (paras 0016-0017). In order to prevent the decrease in object accuracy, De Pena teaches utilizing a spatial temperature sensor to control heating units to heat their respective spatial regions in order to achieve the target temperature distribution (para 0087). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of modified Leyden with the spatial temperature sensing and controlling of De Pena in order to obtain an apparatus which reduces the risk of decreased object accuracy.

In reference to claim 2:
In addition to the discussion of claim 1, above, Leyden further discloses wherein includes: 
a thermal measuring device configured to measure thermal properties associated with the adding of the material to the object during the additive manufacturing process (temperature sensing devices)(para 0079); and 
wherein the controller is coupled to the thermal measuring device, configured to receive the thermal properties from the thermal processing device as input, and configured to control the air distribution system according to the measured thermal properties (para 0079).

In reference to claim 6:
In addition to the discussion of claim 1, above, Leyden further discloses wherein the controllable air distribution system comprises a plurality of fans (fans)(para 0079).

In reference to claim 7:
In addition to the discussion of claim 6, above, Leyden further discloses wherein each fan in the plurality of fans is configured to blow substantially in the direction of the 3-dimensional fabricated object (para 0080).

In reference to claim 11:
In addition to the discussion of claim 1, above, Leyden further discloses wherein the controllable air distribution system comprises an air flow direction structure comprising a plurality of air flow direction channels (ducts)(para 0080).

In reference to claim 12:
In addition to the discussion of claim 11, above, Leyden further discloses wherein at least one of the air flow direction channels in the air flow direction structure include an intake channel and an output channel (ducts)(para 0080).

In reference to claim 13:
In addition to the discussion of claim 12, above, Leyden further discloses wherein the intake port and the output port art configure to cause airflow from the output port into the intake port in operation, and the output channel directs air toward the object (para 0080).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leyden, Mandel, and De Pena as applied to claim 1, above, and further in view of Reese (US20160236414 – previously of record).
In addition to the discussion of claim 1, above, modified Leyden does not explicitly disclose wherein the images produced by each of the thermal imaging devices in the thermal measuring device are combined to form a three-dimensional thermal image representation of the three-dimensional object. However, this is taught by Reese. Reese teaches a method for additive manufacturing process including droplet based and jetting methods (para 0024). Reese further teaches recording the temperature of the three-dimensional object during printing (paras 0009, 0038). Reese additionally teaches that the build report displays, in 3d space, the mechanical and thermal behavior of the printed object in order to aid in the optimization of tool path instructions when printing the same or similar objects and helping the user know the worth of the final printed object (paras 0090-0091). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Leyden with the combined three-dimensional thermal image representation of Reese in order to obtain a method that aids in the optimization of tool path instructions when printing the same or similar objects and helps the user know the worth of the final printed object.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leyden in view of Kawaguchi (US5833914 – previously of record).

In reference to claim 8:
Leyden discloses an apparatus for additive manufacturing of an object (para 0078, abstract), the apparatus comprising: 
a material deposition unit configured to incrementally add material to form a three- dimensional object in an additive manufacturing process (para 0078); and 
a thermal management unit comprising: 
a controllable air distribution system configurable to direct airflow to cause change in the thermal properties of object during the additive manufacturing process, wherein the controllable air distribution system comprises a plurality of fans, and wherein each fan in the plurality of fans is configured to blow substantially in the direction of the 3-dimensional fabricated object (paras 0079-0080); and 
a controller, coupled to the controllable air distribution system, configured to receive measured or predicted thermal properties of the three-dimensional object during fabrication, and provide a control signal to the controllable air distribution system as output (cooling systems may include active or passive techniques for removing heat which may be computer controlled in combination with temperature sensing devices)(para 0079); 
wherein each fan in the plurality of fans may is controllable by the controller to have different speeds speed relative to one another (individual ducts may be reversed, turned on, or turned off)(para 0080).
Leyden does not disclose wherein at least some fans being controllable to have different variable speeds relative to each other. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Kawaguchi teaches an apparatus for additive manufacturing using an ink jet printing head (abstract, col 8 ln 64-col 9 ln 5). Kawaguchi further teaches the use of a fan with a rotary speed which is controlled according to a temperature of the material layer (col 14 ln 61-col 15 ln 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Leyden with the variable speed fan of Kawaguchi because all of the claimed elements are known in the art and the combination yields predictable results, e.g. the fan speed is based on the temperature of the layer being cooled. 

In reference to claim 9:
In addition to the discussion of claim 8, above, Leyden further discloses wherein each fan in the plurality of fans is positionally controllable such that different areas under the controllable air distribution system are cooled to different extents based on the thermal imaging (stationary or movable fans)(para 0079).

In reference to claim 10:
In addition to the discussion of claim 8, above, Leyden further discloses wherein the variable speed of each fan in the plurality of fans is controlled by the controller (individual ducts may be reversed, turned on, or turned off)(para 0080).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742